Case: 2:19-cv-01342-EAS-EPD Doc #: 49 Filed: 05/12/20 Page: 1 of 3 PAGEID #: 826




                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

FISCHER, DAKOTA                            CIVIL ACTION NO. 2:19-cv-01342

          Plaintiff,

vs.

REMINGTON ARMS COMPANY, LLC, Judge Edmund A. Sargus, Jr.
REMINGTON OUTDOOR CO., INC.,
THE MARLIN FIREARMS CO.,
HORNADY MANUFACTURING CO.,
and ABC COMPANIES #1 through #5,

          Defendants.


AMENDED STIPULATION AND JOINT MOTION FOR ENTRY OF JUDGMENT

       The parties stipulate and jointly move that the Court enter the Judgment

set forth in Exhibit A to this filing. This motion has been amended in view of the

Court’s denial of Hornady’s Motion for Leave to File Under Seal. (Doc. Nos. 39,

44.)

       In support of this stipulation and joint motion, the parties represent to the

Court that Defendant Hornady Manufacturing Co. and Plaintiff Dakota Fischer

have entered into a Settlement Agreement respecting the subject matter of

Hornady’s Motion to Retain Jurisdiction and Notice of Intent to File Sanctions

Motion, (Doc. No. 33), filed March 11, 2020. A true and correct copy of the

executed Settlement Agreement is attached hereto as Exhibit B for the Court’s

review.

       DATED this 12th day of May, 2020.
Case: 2:19-cv-01342-EAS-EPD Doc #: 49 Filed: 05/12/20 Page: 2 of 3 PAGEID #: 827




HORNADY MANUFACTURING CO.,              DAKOTA FISCHER, Plaintiff.
Defendant.

By: /s/ Kevin J. Schneider              By: /s/ Brian G. Miller
Kevin J. Schneider, #18898              Brian G. Miller, (0063241)
CLINE WILLIAMS WRIGHT                   Adam L. Slone
   JOHNSON & OLDFATHER, L.L.P.          Brian G. Miller Co., LPA
1900 U.S. Bank Building                 250 West Old Wilson Bridge Road,
233 South 13th Street                   Suite 270
Lincoln, Nebraska 68508-2095            Worthington, Ohio 43085
(402) 474-6900                          bgm@bgmillerlaw.com
kschneider@clinewilliams.com            als@bgmillerlaw.com

Admitted Pro Hac Vice                   Attorneys for Plaintiff

James E. Arnold (0037712)
Damion M. Clifford (077777)
Arnold & Clifford LLP
115 W. Main Street, 4th Floor
Colombus, OH 43215

Counsel for Defendant Hornady
Case: 2:19-cv-01342-EAS-EPD Doc #: 49 Filed: 05/12/20 Page: 3 of 3 PAGEID #: 828




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 12, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which by its operation will
send notification of such filing to all registered parties.

Brian G. Miller
Adam L. Slone
Brian G. Miller Co., LPA
250 West Old Wilson Bridge Road, Suite 270
Worthington, Ohio 43085
bgm@bgmillerlaw.com
als@bgmillerlaw.com
Attorneys for Plaintiff

Robert V. Kish
Remington Co., LPA
200 Civic Center Drive, Suite 800
Columbus, Ohio 43215
rkish@reminger.com
Attorney for Defendants Remington Arms
Company, LLC and Remington Outdoor Co., Inc.

Steven E. Danekas
Swanson Martin & Bell, LLP
Suite 3300
330 North Wabash
Chicago, IL 60611
sdanekas@smbtrials.com
Attorney for Defendants Remington Arms
Company, LLC and Remington Outdoor Co., Inc.




                                           By:   /s/ Kevin J. Schneider
                                                 Kevin J. Schneider
4831-7125-5484, v. 1
